Motion for reargument granted, and upon reargument, the decretal paragraph of the decision and order of this Court, entered December 17, 1991 [178 AD2d 287], which reduced defendant’s conviction from attempted grand larceny in the second degree to attempted grand larceny in the fourth degree, and resentenced defendant thereon to an indeterminate term of imprisonment of from one to three years, and otherwise affirmed, is unanimously vacated, and the following is substituted: "Judgment, Supreme Court, Bronx County (Robert G. Seewald, J.), rendered May 9, 1988, convicting defendant, after a jury trial, of attempted grand larceny in the second degree, criminal mischief in the fourth degree and criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of from two to four years, to run concurrently with two determinate terms of imprisonment of one year, respectively, unanimously modified, on the law, on the facts, and as a matter of discretion in the interest of justice, to the extent or reducing defendant’s conviction for attempted grand larceny in the second degree to attempted grand larceny in the fourth degree, and resentencing defendant thereon to a determinate term of imprisonment of one year, with credit for time served, and otherwise affirmed.”
Respondent People’s cross-motion for clarification is denied. Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Ross, JJ.